Citation Nr: 9926232	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether termination of the veteran's nonservice-connected 
disability pension benefits was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from June 1956 to June 
1962.  


This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 determination of the Department of Veterans 
Affairs (VA) Manila Regional Office (RO) which terminated the 
veteran's nonservice-connected disability pension benefits on 
the basis of administrative error.


FINDINGS OF FACT

1.  The veteran had active naval service from June 1956 to 
June 1962.

2.  He is not shown to have served in the Republic of 
Vietnam.


CONCLUSION OF LAW

As the veteran's service does not meet the basic eligibility 
requirement of wartime service for nonservice-connected 
disability pension benefits, termination of such benefits was 
proper.  38 U.S.C.A. §§ 101(29), 1521, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.2, 3.3, 3.103, 3.105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's DD Form 214 shows that he had active naval 
service from June 1956 to June 1962.  

In July 1997, the RO notified the veteran that his claim of 
entitlement to VA nonservice-connected disability pension 
benefits had been granted, effective January 2, 1997.  
Payment commenced on February 1, 1997.  38 U.S.C.A. § 5111.

By March 1998 letter, however, the RO advised the veteran 
that the award of nonservice-connected pension benefits had 
been in error as he did not have qualifying wartime service.  
Based on this administrative error, the RO proposed to 
terminate his pension benefits and offered him the 
opportunity to submit within 60 days evidence showing that 
the proposed termination should not occur.  The RO also 
offered him the option of a personal hearing to present 
evidence or argument in support of his claim.  See 38 C.F.R. 
§§ 3.103, 3.105 (1998).

The following month, the veteran submitted a letter arguing 
that his VA pension benefits should not be terminated as he 
remained permanently and totally disabled.  He also argued 
that, although he did not serve in the Republic of Vietnam 
during his period of active service, he was stationed at 
Subic Bay Naval Base from 1959 to 1961 where his duties 
included loading ammunition on ships bound for Vietnam.  He 
contends that because he participated in the Vietnam war 
effort in that respect, he should be considered a Vietnam era 
veteran for purposes of entitlement to VA nonservice 
connected disability pension benefits.  

Later that month, the RO contacted the National Personnel 
Records Center (NPRC) for verification of the veteran's 
service.  In August 1998, the NPRC confirmed that the veteran 
had active naval service from June 1956 to June 1962, but 
indicated that there was no record of his service in the 
Republic of Vietnam.  See Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) 
(holding that a service department determination as to an 
individual's service is binding on VA). 

By Administrative Decision in June 1998, the RO determined 
that the payment to the veteran of $14,258 in nonservice-
connected disability pension benefits was the consequence of 
VA administrative error and he was notified thereof that his 
VA pension benefits were terminated, effective June 1, 1998, 
the date of last payment. 

The law authorizes the payment of VA nonservice-connected 
disability pension benefits to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

Basic entitlement to VA nonservice-connected disability 
pension exists if a veteran served in the active military, 
naval or air service for 90 days or more during a period of 
war, is permanently and totally disabled from nonservice-
connected disability not due to the veteran's own willful 
misconduct, meets the net worth requirements under 38 C.F.R. 
§ 3.274 (1998), and does not have an annual income in excess 
of the applicable maximum annual pension rate specified in 38 
C.F.R. § 3.23 (1998).  38 C.F.R. § 3.3 (1998).

Service requirements are met if the veteran served:  (1) in 
the active military, naval, or air service for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of ninety days or more 
and such period began or ended during a period of war; or (4) 
for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3.

The designated periods of war are set forth at 38 U.S.C.A. 
§ 101 and 38 C.F.R. § 3.2 (1998).  The "Vietnam era" began 
on February 28, 1961 and ended on May 7, 1975, if the veteran 
served in the Republic of Vietnam during that period.  
Otherwise, the Vietnam era extended from August 5, 1964 to 
May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f) 
(1998). 

The facts in this case are not in dispute.  The veteran's 
service personnel records show and the service department has 
verified that he had honorable active naval service from June 
1956 to June 1962, none of which was performed in the 
Republic of Vietnam.  Thus, his period of active service does 
not fall within the recognized period of Vietnam wartime 
service.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  As 
service in a recognized period of war is a prerequisite to 
establishing entitlement to nonservice connected disability 
pension benefits, the veteran does not have basic eligibility 
therefor.  See Fischer v. West, 11 Vet. App. 121, 123 (1998) 
(holding that without the requisite service, a veteran does 
not have a valid claim of entitlement to nonservice-connected 
disability pension).  

Because he does not have qualifying wartime service, and 
because the RO complied with the procedural safeguards set 
forth in 38 C.F.R. §§ 3.103 and 3.105, termination of his 
nonservice-connected disability pension benefits was proper.

In reaching this decision, the Board has considered the 
veteran's arguments to the effect that he performed service 
in the Philippines "as supplier" in support of the Vietnam 
war effort.  In that regard, it is noted that the VA General 
Counsel has issued an opinion interpreting the statutory 
extension of the "Vietnam era" in cases of veterans who 
served in the Republic of Vietnam beginning in February 1961.  
In that opinion, the General Counsel determined that there is 
no suggestion that Congress intended to liberalize the 
"Vietnam era" definition to include service on a deep-water 
naval vessel in waters off the shore of the Republic of 
Vietnam.  VA O.G.C. Prec. Op. No. 27-97 (July 23, 1997); 62 
Fed. Reg. 63,604 (1997).  In reaching this conclusion, the 
legislative history of Public Law 104-275 was reviewed.  It 
was noted that a report of the Senate Committee on Veterans' 
Affairs indicated that the expanded period of Vietnam era 
service applied "only with respect to those veterans who 
actually served within the borders of the Republic of Vietnam 
during that time frame."  Id. citing S. Rep. No. 371, 104th 
Cong., 2d Sess. 21 (1996) (emphasis added).

In this case, the language of 38 U.S.C.A. § 101(29) and 38 
C.F.R. § 3.2(f) clearly indicates that the Vietnam era began 
on February 28, 1961, only for those veterans who served on 
the ground in the Republic of Vietnam during the applicable 
time period.  The language is in no way ambiguous or unclear 
with respect to service in a different country entirely.  It 
is clear that Congress' intent in amending 38 U.S.C.A. § 
101(29) was to include the service of veterans who actually 
served within the borders of the Republic of Vietnam between 
February 28, 1961 through August 4, 1964.  Therefore, the 
Board concludes that there is a lack of entitlement under the 
law to nonservice-connected pension benefits, and the 
veteran's claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).

The Board has also considered his arguments that his pension 
should not be terminated as he is permanently and totally 
disabled.  While sympathetic to the veteran's situation, 
nevertheless, the Board is bound by applicable statutes 
enacted by Congress and implementing VA regulation.  38 
C.F.R. § 19.5 (1998).  Thus, in the absence of qualifying 
wartime service, the fact that he may be permanently and 
totally disabled does not provide a basis on which the Board 
can grant his claim.


ORDER

Termination of the veteran's nonservice-connected disability 
pension benefits was proper.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

